NUMBER 13-14-00210-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                             IN RE JERRY HARTFIELD


                       On Petition for Writ of Mandamus.


                                        ORDER
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam

       On April 7, 2014, relator, Jerry Hartfield, filed a petition for writ of mandamus

through which he seeks to compel the trial court to rule on relator’s application for a writ

of habeas corpus pursuant to article 11.08 of the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. art. 11.08 (West, Westlaw through 2013 3d C.S.). The

Court requests the real party in interest, the State of Texas, acting by and through the

Criminal District Attorney for Matagorda County, Texas, to file a response to the petition

for writ of mandamus on or before the expiration of seven days from today’s date. See
TEX. R. APP. P. 52.8(b). Relator’s request for immediate release from imprisonment will

be carried with the case pending further order of the Court.

      IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of April, 2014.




                                            2